DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7-9, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. (2014/0231118) in view of Sugita et al. (9882307) and Dumee et al. (NPL, Characterization of Carbon Nanotube Webs and Yarns).
 	Koziol et al. discloses a coated carbon nanotube electric wire comprising a carbon nanotube wire made up of one or more carbon nanotube aggregates formed by a plurality of carbon nanotubes ([0077]); and an insulating coating layer configured to coat the carbon nanotube wire, wherein an outer surface of the carbon nanotube wire has an arithmetic mean roughness (Ra) in the circumferential/longitudinal direction ([0064], the insulating material penetrates the fiber to a depth of not more than 1 µm).
 	Koziol et al. does not disclose the insulating coating layer having a Ra in the circumferential/longitudinal direction being larger than those of the carbon nanotube wire; and the q value as claimed in claims 1-3.
 	Sugita et al. discloses a coated electric wire comprising an insulating coating layer (15) which has a Ra in the circumferential/longitudinal direction of between 5 µm and 100 µm.  It would have been obvious to one skilled in the art to provide the insulating coating layer of Koziol et al. with the Ra taught by Sugita et al. to provide an anchor means on the layer (col. 3, lines 56-65).  It is noted that the Ra 
 	Dumee et al. discloses a carbon nanotube wire (yarn) having q value and angle as claimed in claims 1 and 12 (Figs 3-5).  It would have been obvious to one skilled in the art to apply the teachings of Dumee et al. in the carbon nanotube wire of Koziol et al. to meet the required physical and electrical properties of the same.
 	Modified electric wire of Koziol et al. also discloses that the carbon nanotube wire is formed by stranding together a plurality of carbon nanotube aggregates ([0077]) (re claims 4 and 15-16); at least part of the coating layer is in contact with the carbon nanotube wire (re claims 7 and 17-18); the Ra of the wire in the circumferential direction is 15.0 µm or less (Koziol [0064]) and the Ra of the coating layer in the circumferential direction is between 3.0 µm and 15.0 µm both inclusive (re claims 8 and 19-20); the Ra of the wire in the longitudinal direction is 15.0 µm or less (Koziol [0064]) and the Ra of the coating layer in the longitudinal direction is 15.0 µm or less (re claim 9).
 	Re claims 13-14, the modified wire of Koziol et al. can be used in a wire harness or a coil since it comprises structure and material as claimed.

s 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. in view of Sugita et al. and Dumee et al. as applied to claim 4 above, and further in view of Fugetsu et al. (2011/0151254).
 	Fugetsu et al. discloses a carbon nanotube wire having a twist count between 1500 T/m and 14000 T/m ([0052]).  It would have been obvious to one skilled in the art to provide the carbon nanotube wire of Koziol et al. with the twist count taught by Fugetsu et al. to meet the specific use of the resulting wire, such as flexibility.

7.	Claims 1-4, 8-10, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (10128022) in view of Sugita et al.
 	Lyon et al. discloses a coated carbon nanotube electric wire (Figs 2A, 2D) comprising a carbon nanotube wire (210A/210B) made up of one or more carbon nanotube aggregates formed by a plurality of carbon nanotubes, and an insulating coating layer configured to coat the carbon nanotube wire, wherein an outer surface of the carbon nanotube wire has an arithmetic means roughness (Ra) in the circumferential/longitudinal direction (Figs 4A-4F, 1.8 µm) (re claims 8-9 and 19-20), and wherein a q value as claimed in claims 1-3 is 2.0 nm-1 to 5.0 nm-1.  Specifically, as disclosed in the applicant's specification (see application's publication, [0042] and [0046]), the q value is related to the diameter of the carbon 
 	Lyon et al. does not disclose the insulating layer having an Ra in the circumferential/longitudinal direction being larger than that of the carbon nanotube wire (re claims 1-3).
 	Sugita et al. discloses a coated electric wire comprising an insulating coating layer (15) which has an Ra in the circumferential direction of between 5 µm and 100 µm (col. 3, lines 55-65) (re claims 8-9 and 19-20).
 	It would have been obvious to one skilled in the art to modify the insulating coating layer of Lyon et al. with the Ra taught by Sugita et al. to provide an anchor means on the layer (col. 3, lines 56-65).  It is noted that in the modified wire of Lyon et al., the Ra of the carbon nanotube wire in the circumferential/longitudinal .

8.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. in view of Sugita et al. as applied to claim 4 above, and further in view of Fugetsu et al.
 	Fugetsu et al. discloses a carbon nanotube wire having a twist count between 1500 T/m and 14000 T/m ([0052]).  It would have been obvious to one skilled in the art to provide the carbon nanotube wire of Lyon et al. with the twist count taught by Fugetsu et al. to meet the specific use of the resulting wire, such as flexibility.

Response to Arguments
9.	Applicant’s arguments with respect to claims 1-11 and 13-20 have been considered but are moot in view of new ground of rejection.
 	Applicant states that the q value is a parameter related to the diameter of the carbon nanotube and argues that the q value disclosed in Dumee is different from the presently claimed value.
 	Examiner would disagree.  As disclosed and claimed in the present application, for the carbon nanotube wire having a diameter between 0.01 mm and 
 	Regarding the Koziol reference, applicant argues that the penetration depth in Koziol and the arithmetic means roughness of the present invention are completely different parameters.  
 	Examiner would disagree.  Claim 1 broadly recites the outer surface of the carbon nanotube wire having an arithmetic means roughness.  The fact that the insulating coating layer of Koziol penetrates the wire at a certain depth, not more than 1 µm ([0064]), there is an arithmetic means roughness on the outer surface of Koziol's wire.
 	Applicant argues that Sugita does not disclose or suggest the Ra of conductor wires 14.  As such, Sugita cannot possibly teach or suggest any relationship between the Ra of the wires 14 and the Ra of the insulators 15.
 	Examiner would disagree.  Sugita is relied upon only to support the position of modifying the insulating coating layer of Koziol to have an Ra thereof on the outer surface.  Sugita does not have to disclose the wires having Ra or the relationship between Ra of the wires and Ra of the insulators.

Conclusion
10.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/15/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

			Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847